—In a proceeding pursuant to Family Court Act article 10, Bloneva F. appeals from two orders of disposition of the Family Court, Queens County (Lubow, J.), both dated August 7, 1996, which, upon fact-finding orders of the same court, both dated December 9, 1994, determining that Rozella S. was abused and that Ottavia S. a/k/a Octavius S. was derivatively neglected, placed them with the Commissioner of Social Services for a period of one year. The appeal brings up for review the fact-finding orders dated December 9, 1994.
Ordered that the appeal from so much of the orders of disposition as placed the children in the care of the Coitimissioner of Social Services is dismissed, without costs or disbursements; and it is further,
Ordered that the orders of disposition are affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the dispositional orders dated August 7, 1996, as placed the children in the care of the Commissioner of Social Services, is academic because the one-year placement period has expired and subsequent orders extending placement have been issued (see, Matter of Commissioner of Social Servs. [Jessica M.] v Anne F., 225 AD2d 620; Matter of New York City Dept. of Social Servs. [Kalisha A.] v Diognes T., 208 AD2d 844).
There is no merit to the appellant’s contention that the court erred in finding that she had abused Rozella S. (see, Family Ct Act § 1012 [e] [i]; § 1046 [a] [ii]; Matter of Philip M., 82 NY2d 238; Matter of Eric J., Jr., 223 AD2d 412, citing Matter of Katherine C., 122 Misc 2d 276; Matter of Robert YY., 199 AD2d 690). Additionally, since no evidence of past physical or emotional injury to the child is required in order to make a derivative finding of neglect, the court’s determination with respect to Ottavia S. also was proper (see, Family Ct Act § 1046 [a] [i]; Matter of Commissioner of Social Servs. [Kanisha W.], 233 AD2d 325; Matter of Commissioner of Social Servs. of City *318of N. Y. [Julian L.] v Hyacinth L., 210 AD2d 329; Matter of Dutchess County Dept. of Social Servs. [Douglas E., III] v Douglas E., Jr., 191 AD2d 694). Bracken, J. P., Santucci, Krausman and Florio, JJ., concur.